DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Double Patenting	2
Conclusion	4


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 12/21/21.  Claims 1-20 are currently pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1, 10, 19 and all corresponding dependent claims are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 10, 15 of Patent No. 11,210,562 B2 in view of Higa et al (US 2020/0402139 A1).
	             Patent claims 1, 10, 15 teach the majority of the elements within claims 1, 10, 19, however the patent claims do not teach “stored on one or more shelves, wherein a shelf stores objects of a plurality of object types, wherein a collection stores objects of a particular object type”.
Higa, in the same field of endeavor, teaches stored on one or more shelves, wherein a shelf stores objects of a plurality of object types, wherein a collection stores objects of a particular object type (see fig. 10, paragraph 0146; Shelving information 12 illustrated in FIG. 10 represents products arranged in the range specified by a row and a column of the product shelf. For example, it is assumed that the position information of a product 13 included in the image I1 matches position information in the first row of the relationship information illustrated in FIG. 8 (specifically, position information (10, 0, 30, 50)). In this case, the shopping list updating unit 22 specifies the product 13 as a product a linked with the first column of the first row of the shelving information 12).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to modify patent claims 1, 10, 15 to utilize the cited limitations as taught by Higa, to ensure proper and accurate management of products (see 0294). 
This is an obviousness-type double patenting rejection.






Conclusion
Claims 1-20 are rejected.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666